PER CURIAM.
Lamontique Lavell Gilyard appeals his conviction for attempted second degree murder. Gilyard argues that the rationale of State v. Gray, 654 So.2d 552 (Fla.1995), should be extended to preclude conviction of that crime. We reject that argument under the authority of Gentry v. State, 437 So.2d 1097 (Fla.1983). See also Galdamez v. State, 713 So.2d 1128 (Fla. 3d DCA 1998); Quesenberry v. State, 711 So.2d 1359 (Fla. 2d DCA 1998); Pitts v. State, 710 So.2d 62, 62-63 (Fla. 3d DCA 1998); and Watkins v. State, 705 So.2d 938, 939 (Fla. 5th DCA 1998).
AFFIRMED.
BARFIELD, C.J., DAVIS, J., and SHIVERS, DOUGLASS B., Senior Judge, concur.